Case 6:18-cv-01281-RBD-DCI Document 25 Filed 03/04/19 Page 1 of 2 PageID 101




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

TINA PERRY,

       Plaintiff,

v.                                                        Case No: 6:18-cv-1281-Orl-37DCI

D.A.S.I. INC.,

      Defendants.
_____________________________________

                                 ORDER OF DISMISSAL

       The parties have filed a Joint Stipulation of Dismissal with Prejudice. (Doc. 24).

The notice is effective without an order.         See Fed. R. Civ. P. 41(a)(1)(A)(ii); Anago

Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1278 (11th Cir. 2012). Accordingly, the Clerk

is directed to close the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on March 2, 2019.




                                            -1-
Case 6:18-cv-01281-RBD-DCI Document 25 Filed 03/04/19 Page 2 of 2 PageID 102




Copies to:
Counsel of Record




                                    -2-
